DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 11/4/2019, 1/9/2020, 5/18/2020, 8/24/2020, 9/21/2020, 10/2/2020, 10/26/2020, 8/13/2021, 12/16/2021, 1/6/2022 and 2/22/2022 have been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation "the overlying and underlying layers" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim such that the layers are not defined as overlying and underlying layers, but instead first layer, second layer, first set of additional layers and second set of additional layers.
Claim 7 recites the limitation "the first and second conforming layer and said semi-conforming layers …" in lines 1-2 of the claim. However, the claim depends directly from claim 1 which does not require semi-conforming layers. As such, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedl et al. (US 7,503,503) in view of Fischer et al. (US 4,469,725). 
Regarding claim 1, Riedl teaches a card laminate for card shaped data carriers (“a card”) (Col. 1, Lines 13-16). The cards include an interior layer provided with a metal layer partially or all over one side of the interior layer and may be embossed with a diffractively effective relief 
Riedl is silent with respect to the first plastic layers conforming to the embossed pattern of the interior layer.
Fischer teaches an identification card with at least two plastic layers joined into a one-piece layer (Col. 1, Lines 6-8). The two plastic layers are formed with an embossed and debossed pattern in order to produce an image on the identification card as illustrated in figures 2A and 2B (Col. 3, Line 39-Col. 4, Line 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the card of Riedl which is formed from an interior layer which is embossed with plastic layers on both sides such that the plastic layers are provided with a debossed pattern to match the embossed pattern on the interior layer in order to form an image as taught by Fischer. 
Regarding claim 2, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Fischer further illustrates that that embossments and debossments are formed with straight orthogonal lines (Fig. 1A-1B, 2B). 
Regarding claim 3, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl further teaches second plastic films being formed on the first plastic 
Regarding claim 4, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 3. Riedl further teaches the plastic layers are formed so that the metal layer is visible from the outside (“the optical characteristics of the deformable layer and the overlying and underlying layers enable the embossed pattern to be viewed from the underlying front side”) (Col. 4, Lines 33-37)
Regarding claim 5, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl teaches the interior layer being formed from a metallized PET layer or may be a polymeric carrier with a metal foil thereon (Col. 3, Lines 38-53). Additionally, as discussed above, the interior layer may be embossed and that embossment may be used to form an image as taught by Fischer (“the layer of deformable material comprises a deformable metallic foil or any deformable non-metallic material having a sufficiently high reflective or refractive index to enable the formation and display of a well-defined optical image”).
Regarding claim 6, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 3. As discussed above with respect to claim 3, Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (“a first and second layer of semi-conforming material”) (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film 
Regarding claim 7, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. Riedl teaches the first and second plastic films placed on both sides of the interior layer as being formed from PVC (Col. 4, Lines 28-51). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riedl et al. (US 7,503,503) in view of Fischer et al. (US 4,469,725) as applied to claim 1 above, and further in view of Herslow (US 2009/0169776).
Regarding claim 8, Riedl in view of Fischer teaches the cards as discussed above with respect to claim 1. As discussed above with respect to claim 1, Riedl teaches the interior layer being embossed and the first plastic layers, formed from PVC or PETG, on both sides of the interior layer being debossed to match the embossment of the interior layer (“said second layer being of conformable and conforming to the embossed pattern set in the deformable layer”). Riedl further teaches second plastic films being formed on the first plastic films on both side which may be formed from PVC with a softening point corresponding to approximately the first plastic layers (“first additional conforming and levelling layer overlying the first layer and a second additional conforming and levelling layer underlying the second layer”) (Fig. 1; Col. 48-52). Additionally, outer layers may be provided over these second plastic layers in the form of a transparent lacquer or may be film which is glued (“second additional levelling layer overlying the first additional layer and a second additional levelling layer underlying the second additional layer”) (Fig. 1, Col. 5, Lines 3-5). 
Riedl is silent with respect to the thicknesses of each of the layers discussed above.

Herslow teaches composite cards (Pg. 1, Paragraph [0006]). The cards include a core comprising a base layer and a metal layer thereon which may have a thickness of 0.0005 to 0.005 inches thick (Pgs. 2-3, Paragraphs [0038]-[0040]). The core may further be provided with a sub-assembly comprising additional buffer layers and the card may be completed with the addition of a PVC layer and a PVC laminating film which respectively having thicknesses ranging from 0.004 to 0.012 inches and from 0.0008 to 0.005 inches, respectively (Fig. 1, Pg. 5, Table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the cards of Riedl such that the interior layer has a thickness of 0.0005 to 0.005 inches, the first plastic films have thicknesses of 0.2 mm, the second plastic layers have thicknesses of 0.004 to 0.012 inches and the outer layers have thicknesses of 0.0008 to 0.005 inches as taught by Fischer and Herslow who both teach identification cards. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783